DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 06/14/2021.  
Claims 3, 10, and 17 have been canceled.
Claims 1-2, 4-9, 11-16 and 18-20 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/078818 and 62/169215, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of 

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
As per claim 1, there is lack of antecedent basis for “the call center creation wizard” in line 13.  There is lack of antecedent basis for “the new call center” in line 13.  There is lack of antecedent basis for “the input to the second call center creation subwizard” in line 21.  The above similarly applies to claims 8 and 15.
Appropriate correction is required.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Applicant's arguments filed have been fully considered but they are not persuasive. 
With respect to the prior applications not providing support for the claimed features, applicant argues in substance that not enough evidence has been provided.  However, examiner respectfully disagrees.  The most relevant sections to the claimed features as understood by examiner were provided, but lack support for the claimed features.  It is believed that one of ordinary skill in the art, when referencing these sections with the claimed features, would note the lack of support, but further explanation is provided below to assist applicant in understanding the cited sections with respect to the claimed limitations.  It is respectfully requested that applicant provide at least some evidence of support so that examiner can better understand how the limitations are being interpreted with respect to the application.
With respect to claim 1, figure 7H shows the “receiving the identification number of a communication device” (“Add device” with “MAC address”).  Figure 7E shows “receiving user profile information” including email, location, and user phone number.   However, there is no indication in the specification that the particular user phone number of the user profile is assigned to the communication device for routing.  The information of figure 7E could just be information stored about a user and have no relevance to how the communication device of 7H functions, or a different phone number could be assigned to the communication device that is not part of the user profile.  
receive, by an input to the first call center creation subwizard, a telephone number associated with the new call center” refers to item 1324c in figure 13B1.  It appears that expanding and “receive, by the input to the second call center creation subwizard, an assignment of an agent to the new call center” is being used to refer to item 1024c of figure 13B2.  However, “receive, by the input to the second call center creation subwizard, an assignment of an agent to the new call center” would be merely an assumption.  The specification does not specifically describe what occurs for item 1024c.  It also does not describe that “assignment of an agent to the new call center, wherein the agent is the user identified by the user profile information”.  While the user identified by user profile information in figure 7E is the same user for the new call center in figure 13B1, note that Matthew Baker is entered before any expansion to item 1024c of figure 13B2.  Moreover, this illustrates that perhaps there is not any assigning of an agent when item 1024c is expanded because Matthew Baker is already entered in the first part of the wizard.  It is also noted that figure 13C is a separate wizard that “permits a user to assign…one or more users to one or more call centers” (e.g. in paragraph 134).  The specification is silent as to any input that would “automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the new call center”.  There is not any link of the communication device as shown in figure 7H to any of the features described with respect to figures 13B1-13B2.  This is also the case with “in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming ”.  There is not any link of the communication device as shown in figure 7H to any of the features described with respect to figures 7E and 13B1-13B2.  
It is noted that applicant has not responded to claim 4.  
It is noted that claim 5 has been amended to correct to the previously indicated issue.
With respect to the prior art rejections, applicant argues in substance that Pearson allegedly does not teach a “subwizard”.  However, examiner respectfully disagrees.  Pearson teaches a “subwizard” as seen in figures 3-6C which shows “Setup Wizard” with different parts, i.e. subwizards.  As for the other features in the claims, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, the call creation features are taught by Mears (e.g. in column 18 line 1 – column 19 line 15 and column 23 lines 57-60, “add…a campaign… Campaign Administration”, campaigns set up for different types of calls using different DNISs, i.e. call centers, and figures 13-17 showing subwizards).  As such, the combination teaches the claimed features.  See rejections below for further details.  
Applicant argues that Mears at most teaches a campaign which is allegedly not a call center creation wizard comprising one or more subwizards.  However, examiner respectfully disagrees.  As seen in figures 13-17, a campaign(s) with an associated DNIS is set up to route calls to agents.  In other words, creating a campaign is creating 
Applicant argues that Hawley is allegedly not associated with a first configuration and settings subwizard.  However, as noted above, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, a first configuration and settings subwizard is taught by at least Pearson (e.g. in figures 3-6C showing parts of “Setup Wizard”, i.e. subwizards, and paragraph 25, “use a set up interface to configure the VoIP phones 14, 16, 18 and 20… grant, deny and/or restrict access to other telephone features and services… configurations are set”, i.e. configuration and settings).  As such, the combination teaches the claimed features.  Applicant then appears to argue that Pearson does not teach expanding and collapsing subwizards, but as agreed to by applicant, this feature is taught by Hawley.  As such, the combination teaches the claimed features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009), Mears et al. (US 7092509 B1) and Hawley et al (US 20070067735 A1).
As per independent claim 1, Pearson teaches a system, comprising: a communication device (e.g. in paragraph 25, “VoIP phones 14, 16, 18 and 20”); and a computer comprising a processor and memory (e.g. in paragraphs 19 and 44), the computer coupled with a database (e.g. in paragraphs 20 and 45) and configured to: receive user profile information by a user interface, the user profile information identifying a user (e.g. in paragraph 29, “names and their associated account identifiers” and figures 3-6C) and comprising a user telephone number (e.g. in paragraph 30, “phone numbers”); assign the user telephone number to the communication device (e.g. in paragraph 15, “specify one of the phone numbers to one of the telephones”); and in response to receiving an incoming call to the user telephone number, route the telephone call to the communication device (e.g. in paragraph 3, “routes consumer telephone calls…to telephones”), but does not specifically teach the communication device comprising an identification number and receive the identification number of the communication device and access the call center creation wizard by the user interface, the call center creation wizard comprising one or more call center creation subwizards; display a first call center creation subwizard in an expanded state; receive, by an input to the first call center creation subwizard, a telephone number associated with the new call center; monitor the input for an expansion condition; expand a second call center creation subwizard in response to detecting the expansion condition; receive, by the input to the second call center creation subwizard, an assignment of an agent to the new call center, wherein the agent is the user identified by the user profile information; automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the new call center; and in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number.  However, Bedoya teaches a communication device comprising an identification number and receiving the identification number of the communication Phones are identified by serial number (which for the LG-Nortel LIP-68xx phones is the MAC address”).  It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pearson to include the teachings of Bedoya because one of ordinary skill in the art would have recognized the benefit of recognizing telephones and/or associating the telephones to corresponding users/numbers.  Mears teaches access a call center creation wizard by a user interface, the call center creation wizard comprising one or more call center creation subwizards (e.g. in column 18 line 1 – column 19 line 15 and column 23 lines 57-60, “add…a campaign… Campaign Administration”, campaigns set up for different types of calls using different DNISs, i.e. call centers, and figures 13-17 showing subwizards); display a first call center creation subwizard (e.g. in figure 17); receive, by an input to the first call center creation subwizard, a telephone number associated with a new call center (e.g. in column 23 lines 57-60,  “telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign” and figure 17); displaying a second call center creation subwizard and receiving, by input to the second call center creation subwizard, an assignment of an agent to the new call center, wherein the agent is a user identified by user profile information (e.g. in figure 15 and column 22 lines 15-55, “Agent Assignment to Campaign” and column 1 lines 36-53, “each agent is assigned to a telephone having a particular extension number”); and automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the new call center (e.g. in column 1 lines 36-53 and column telephones are connected to a telephony switch, such as a private branch exchange (PBX), or preferably, an automatic call distributor (ACD) which functions to distribute incoming calls to the agents… phone assigned to that extension number rings, and when the receiver is taken off-hook by the agent, the agent is connected with the incoming call… Agent Assignment to Campaign”, i.e. agent phone configured to receive calls associated with new campaign); and in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number (e.g. in column 1 lines 44-53, column 2 lines 8-21, column 22 lines 15-55, and column 23 lines 57-60, “call center will typically have one or more telephone numbers, such as toll-free numbers, which customers can call… phone assigned to that extension number rings, and when the receiver is taken off-hook by the agent, the agent is connected with the incoming call… telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign”, i.e. calls to DNIS will be routed to agent phone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Mears because one of ordinary skill in the art would have recognized the benefit of facilitating call routing for call centers.  Hawley teaches display a first subwizard in an expanded state, monitor an input for a expand condition, and expand a second call center creation subwizard in response to detecting each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to complete particular information before proceeding to others (note: further amounts to a simple substitution that yields predictable results).
As per claim 2, the rejection of claim 1 is incorporated and the combination (Pearson, Bedoya, and Mears) further teaches wherein the computer is further configured to: display a first configuration and settings subwizard of one or more configuration and settings subwizards (e.g. Pearson, in figures 3-6C showing parts of “Setup Wizard”, i.e. subwizards, and paragraph 25, “use a set up interface to configure the VoIP phones 14, 16, 18 and 20… grant, deny and/or restrict access to other telephone features and services… configurations are set”, i.e. configuration and settings), the first configuration and settings subwizard comprising a set of configuration options different than a second configuration and settings subwizard of the one or more configuration and settings subwizards (e.g. Pearson, in figures 3-6C showing different subwizards, and paragraph 25, “use a set up interface to configure the VoIP phones 14, 16, 18 and 20… grant, deny and/or restrict access to other telephone features and services… configurations are set”, i.e. configuration and settings), but does not specifically teach display the first configuration and settings subwizard in an expanded state; monitor an input for a collapse condition of the first configuration and settings subwizard; and automatically collapse the first configuration and settings subwizard and expand the second configuration and settings subwizard in response to detecting a collapse condition for the first configuration and settings subwizard.  However, Hawley teaches display a first subwizard of one or more subwizards in an expanded state, monitor an input for a collapse condition of the first subwizard, and automatically collapse the first subwizard in response to detecting the collapse condition and expand a second subwizard in response to detecting a collapse condition for the first subwizard (e.g. in paragraphs 80, 82, and 87-88 and figures 6(a)-6(e) showing subwizards, “each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of 
Claims 8-9 are the method claims corresponding to system claims 1, and are rejected under the same reasons set forth.  
	Claims 15-16 are the medium claims corresponding to method claims 1, and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium embodied with software (e.g. Pearson, in paragraph 44).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009), Mears et al. (US 7092509 B1) and Hawley et al (US 20070067735 A1), and further in view of Konicek et al. (US 20070032225 A1).
As per claim 4, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the computer is further configured to: assign a new location to the new call center using the call center creation wizard by: displaying at least one of the call center creation subwizards in an expanded state; receiving, by an input to the at least one of the call center creation subwizards, an assignment of the new location to the new call center; after receiving the assignment of the new location to the new call center, monitoring the input for a collapse condition; and collapsing automatically the at least one of the call center creation subwizards in response to detecting the collapse condition; and automatically change a configuration of the communication device based, at least in part, on the assignment of the new location and in response to removal of the communication device from a first location in a network and coupling of the communication device to a second location in the network, wherein the second location comprises the new location.  However, Mears teaches a call center creation wizard for a new call center (see rejection of claim 1 above) and Konicek teaches assign a new location to an entity using a wizard by: displaying at least one of subwizards and receiving, by an input to the at least one of the subwizards, an assignment of the new location to the entity (e.g. in paragraph 166 and figure 7 to add locations, “user has chosen to define places for his home, office, and church and further defined that he is to be considered "mobile" when anywhere else. As with the network-detection-based location implementation discussed above, it is contemplated that the user may then define profiles for each of these locations”) and automatically change a configuration of a communication device based, at least in part, on the assignment of the new location and in response to removal of the communication device from a first location in a network and coupling of the communication device to a second location in the network, wherein the second location comprises the new location (e.g. in paragraphs 166 and 117 and figures 4-6 showing examples of profiles defined by a user for “homenet”, “officenet”, etc., “the user may then define profiles for each of these locations… when he is away, cause any of the user's home phone, emails sent to his ”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Konicek because one of ordinary skill in the art would have recognized the benefit of automatically setting user-preferred device operations based on context.  Hawley teaches displaying at least one of subwizards in an expanded state, after receiving input in the one the subwizards, monitoring the input for a collapse condition, and collapsing automatically the one of the subwizards in response to detecting the collapse condition (e.g. in paragraphs 80, 82, and 87-88 and figures 6(a)-6(e) showing subwizards, “each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to 
Claim 11 is the method claim corresponding to system claim 4, and is rejected under the same reasons set forth.  
Claim 18 is the medium claim corresponding to method claims 4, and is rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium embodied with software (e.g. Pearson, in paragraph 44).

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009), Mears et al. (US 7092509 B1) and Hawley et al (US 20070067735 A1), and further in view of Judkins et al. (US 20050163304 A1).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the computer is further configured to: receive a call center profile (e.g. Mears, in column 18 line 1 – column 19 line 15 and column 23 lines 57-60, set up different aspects of campaign/call center), but does not specifically teach route the incoming calls to an agent of the one or more agents with a particular skill-level.  However, Judkins teaches route incoming calls to an agent of one or more agents with a particular skill-level (e.g. in paragraphs 155-156 and 221, “ACD calls can be delivered based on agent skill and call priority… obtained a level of proficiency for that skill”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
As per claim 6, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the computer is further configured to: receive a call center schedule, the call center schedule comprising one or more open time periods; and route the incoming call to an agent of the one or more agents only in response to receiving an incoming call during the one or more open time periods. However, Judkins teaches receive a call center schedule, the call center schedule comprising one or more open time periods and route the incoming call to an agent of one or more agents only in response to receiving an incoming call during the one or more open time periods (e.g. in paragraphs 184 and 188, “Routing schedules can also be applied to each DNIS… schedules could include the days and times that the call center is open and accepting calls”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Judkins because one of ordinary skill in the art would have recognized the benefit of establishing work hours for agents.   
As per claim 7, the rejection of claim 5 is incorporated and the combination further teaches wherein the call center profile comprises one or more of: a call center name; a call center caller ID; a call center telephone number; a call center extension; a call distribution policy; a queue length; an agent state; a wait time; a maximum automatic call distributor wrap-up time; a ring pattern; and a forced delivered call ring pattern (e.g. Mears, in column 18 line 1 – column 19 line 15, “Name”, and column 23 lines 57-60,  “telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign” and figure 17; Judkins, in paragraphs 158 and 181, “length of time in queue… node name”).
Claims 12-14 are the method claims corresponding to system claims 5-7, and are rejected under the same reasons set forth.  
	Claims 19-20 are the medium claims corresponding to method claims 5-6, and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium embodied with software (e.g. Pearson, in paragraph 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Yan et al. (US 20130163731 A1) teaches “create a call center and assigning, via the call processing system, a telephone number to the call center” (e.g. in paragraph 9 and figures 6B-6D).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        06/18/2021


/ARIEL MERCADO/Primary Examiner, Art Unit 2176